Case 2:21-mj-00105-MPK Document 4 Filed 01/19/21 Page 1of1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

UNITED STATES OF AMERICA MAGISTRATE'S DOCKET # Z | Mid 105-
BY)

J 0 (AUN . (Y\\ Nie CRIMINAL DOCKET NUMBER

DATE OF COMPLAINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OF INDICTMENT
. STATUTE:
DATE ARRESTED: | } 19 /zl
‘ INITIAL APPEARANCE
Before LENIHAN EDDY Date: | g 2] Cassette Tape
Magistrate MITCHELL BAXTER Time: 42. Tape Index:
x | KELLY _| PESTO

U. S. ATTORNEY Aaa Q (MOV
a |

 

 

 

 

 

 

1, RIGHTS EXPLAINED | ¥ Ue (? (ole Oc ‘Ye

2, COMPLAINT/INDICTMENT/INFORMATION:

3, ACT & PENALTIES °

4, COUNSEL

5. BAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Read : Summarized | | Reading waived

 

Defendant provided with a copy of the charges

y

Defendarit to be provided with a’copy of the charges as soon as possible -

a

 

 

 

Read Summarized Reading waived

 

Defendant requested appointment Defendant waived appointment

Defendant represented by:

 

Defendant expects to retain:

 

Affidavit executed.

 

 

 

Not Qualified. Qualified | | with possible requirement for partial or full payment

 

Federal Public Defender appointed

a * 7
CJA Panel Attorney appointed

Recommended Bond:

 

Bond Set at:

 

 

By Consent Additional Conditions Imposed:

 

 

 

 

 

By Magistrate

 

 

Bond Posted

 

 

 

 

|

r Temporary Commitment issued Final Commitment issued

 

Bond Review Hearing Set For:

 

Detention Hearing Set For:

 

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

pith

ahle cavge ALON

Preliminary Exam/Rule 40/Arraignment set for: if a I 4 ( [ Og Before Magistrate | dy) / ke

ADDITIONAL COMMENTS:

 

 
